Reporter’s Note. — On December 20, 1912, the following journal entry in the foregoing case was made and entered:
This day, this cause came on to be heard, on the application of the plaintiff in error, to modify the judgment and mandate issued in the above cause, at this term of this court, and was argued by counsel and submitted to the court.
On consideration whereof, the court finds that said motion is well taken and it is hereby ordered *488that the said judgment be and the same is hereby-modified in the respects following:
That the following language, included in said judgment of this court, be stricken out of the same: “Including an attorney’s fee of $100 to the attorney for the defendant in error, as provided by the statute in such case made and provided.”
And in all other respects, the judgment of this court, as heretofore entered, is hereby affirmed.